
	
		I
		111th CONGRESS
		1st Session
		H. R. 2068
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Thompson of
			 California (for himself, Mr.
			 Stupak, Mr. Terry, and
			 Mr. Sam Johnson of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the provision of telehealth services under the
		  Medicare Program, to provide grants for the development of telehealth networks,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Telehealth Enhancement
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Medicare Program
					Sec. 101. Expansion and improvement of telehealth
				services.
					Sec. 102. Increase in number of types of originating sites;
				clarification.
					Sec. 103. Expansion of eligible telehealth providers and
				credentialing of telemedicine practitioners.
					Sec. 104. Access to telehealth services in the
				home.
					Sec. 105. Coverage of home health remote patient management
				services for chronic health conditions.
					Sec. 106. Sense of Congress on the use of remote patient
				management services.
					Sec. 107. Telehealth Advisory Committee.
					Title II—HRSA Grant Program
					Sec. 201. Grant program for the development of telehealth
				networks.
					Sec. 202. Reauthorization of telehealth network and telehealth
				resource centers grant programs.
				
			IMedicare
			 Program
			101.Expansion and
			 improvement of telehealth services
				(a)Expanding access
			 to telehealth services to all areasSection 1834(m)(4)(C)(i) of
			 the Social Security Act (42 U.S.C.
			 1395m(m)(4)(C)(i)) is amended in paragraph (4)(C)(i) by striking and
			 only if such site is located and all that follows and inserting
			 without regard to the geographic area within the United States where the
			 site is located..
				(b)Expansion of use
			 of store-and-forward technologyThe second sentence of section 1834(m)(1)
			 of such Act (42 U.S.C. 1395m(m)(1)) is amended by inserting and any
			 telehealth program that has been the recipient of any Federal support from the
			 Centers for Medicare & Medicaid Services, the Indian Health Service, or the
			 Health Services and Resources Administration after Alaska or
			 Hawaii.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
				102.Increase in
			 number of types of originating sites; clarification
				(a)IncreaseParagraph
			 (4)(C)(ii) of section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m))
			 is amended by adding at the end the following new subclause:
					
						(IX)A renal dialysis
				facility.
						
				(b)Clarification of
			 Intent of the Term Originating SiteSuch section is further
			 amended by adding at the end the following new paragraph:
					
						(5)ConstructionIn
				applying the term originating site under this subsection, the
				Secretary shall apply the term only for the purpose of determining whether a
				site is eligible to receive a facility fee. Nothing in the application of such
				term under this subsection shall be construed as affecting the ability of an
				eligible practitioner to submit claims for telehealth services that are
				provided to other sites that have telehealth systems and
				capabilities.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
				103.Expansion of
			 eligible telehealth providers and credentialing of telemedicine
			 practitioners
				(a)Expansion of
			 eligible telehealth providersSection 1834(m)(1) of the Social
			 Security Act (42 U.S.C. 1395m(m)(1)) is amended—
					(1)in
			 paragraph (1)—
						(A)by striking
			 or a practitioner and inserting , a
			 practitioner;
						(B)by inserting
			 , or other telehealth provider after
			 1842(b)(18)(C)); and
						(C)by striking
			 or practitioner and inserting , practitioner, or
			 provider;
						(2)in paragraphs (2),
			 (3)(A), and (4), by striking or practitioner and inserting
			 , practitioner, or other telehealth provider each place it
			 appears;
					(3)in paragraph (4),
			 by adding at the end the following new subparagraph:
						
							(G)Telehealth
				providerThe term
				telehealth provider means any supplier or provider of services
				(other than a physician or practitioner) that is eligible to provide other
				health services under this
				title.
							.
					(b)Credentialing
			 Telemedicine PractitionersSection 1834(m) of such Act is amended
			 by adding at the end the following new paragraph:
					
						(5)Hospital
				credentialing of telemedicine practitionersA telemedicine practitioner that is
				credentialed by a hospital in compliance with the Joint Commission Standards
				for Telemedicine shall be considered in compliance with Medicare condition of
				participation and reimbursement credentialing requirements for telemedicine
				services. Hospitals that credential telemedicine
				practitioners in compliance with the Joint Commission Standards for
				Telemedicine shall be considered in compliance with Medicare condition of
				participation and reimbursement credentialing requirements for telemedicine
				services.
						.
				104.Access to
			 telehealth services in the home
				(a)In
			 generalSection 1895 of the Social Security Act (42 U.S.C.
			 1395fff(e)) is amended by adding at the end the following new
			 subsection:
					
						(f)Coverage of
				Telehealth Services
							(1)In
				generalThe Secretary shall include telehealth services that are
				furnished via a telecommunication system by a home health agency to an
				individual receiving home health services under section 1814(a)(2)(C) or
				1835(a)(2)(A) as a home health visit for purposes of eligibility and payment
				under this title if the telehealth services—
								(A)are ordered as
				part of a plan of care certified by a physician pursuant to section
				1814(a)(2)(C) or 1835(a)(2)(A);
								(B)do not substitute
				for in-person home health services ordered as part of a plan of care certified
				by a physician pursuant to such respective section; and
								(C)are considered the
				equivalent of a visit under criteria developed by the Secretary under paragraph
				(3).
								(2)Physician
				certificationNothing in this section shall be construed as
				waiving the requirement for a physician certification under section
				1814(a)(2)(C) or 1835(a)(2)(A) for the payment for home health services,
				whether or not furnished via a telecommunication system.
							(3)Criteria for visit
				equivalency
								(A)StandardsThe
				Secretary shall establish standards and qualifications for categorizing and
				coding under HCPCS codes telehealth services under this subsection as
				equivalent to an in-person visit for purposes of eligibility and payment for
				home health services under this title. In establishing the standards and
				qualifications, the Secretary may distinguish between varying modes and
				modalities of telehealth services and shall consider—
									(i)the nature and
				amount of service time involved; and
									(ii)the functions of
				the telecommunications.
									(B)LimitationA
				telecommunication that consists solely of a telephone audio conversation,
				facsimile, electronic text mail, or consultation between two health care
				practitioners is not considered a visit under this subsection.
								(4)Telehealth
				service
								(A)DefinitionFor
				purposes of this subsection, the term telehealth service means
				technology-based professional consultations, patient monitoring, patient
				training services, clinical observation, assessment, or treatment, and any
				additional services that utilize technologies specified by the Secretary as
				HCPCS codes developed under paragraph (3).
								(B)Update of hcpcs
				codesThe Secretary shall establish a process for the updating,
				not less frequently than annually, of HCPCS codes for telehealth
				services.
								(5)Conditions for
				payment and coverageNothing in this subsection shall be
				construed as waiving any condition of payment under sections 1814(a)(2)(C) or
				1835(a)(2)(A) or exclusion of coverage under section 1862(a)(1).
							(6)Cost
				reportingNotwithstanding any provision to the contrary, the
				Secretary shall provide that the costs of telehealth services under this
				subsection shall be reported as a reimbursable cost center on any cost report
				submitted by a home health agency to the
				Secretary.
							.
				(b)Effective
			 date
					(1)The
			 amendment made by subsection (a) shall apply to telehealth services furnished
			 on or after October 1, 2010. The Secretary of Health and Human Services shall
			 develop and implement criteria and standards under section 1895(f)(3) of the
			 Social Security Act, as amended by subsection (a), by no later than July 1,
			 2010.
					(2)In the event that
			 the Secretary has not complied with these deadlines, beginning October 1, 2010,
			 a home health visit for purpose of eligibility and payment under title XVIII of
			 the Social Security Act shall include telehealth services under section 1895(f)
			 of such Act with the aggregate of telecommunication encounters in a 24-hour
			 period considered the equivalent of one in-person visit.
					105.Coverage of home
			 health remote patient management services for chronic health
			 conditions
				(a)Medicare
			 coverage
					(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
						(A)in subparagraph
			 (DD), by striking and at the end;
						(B)in subparagraph
			 (EE), by adding and at the end; and
						(C)by inserting after
			 subparagraph (EE) the following new subparagraph:
							
								(FF)home health
				remote patient management services (as defined in subsection
				(hhh));
								.
						(2)Services
			 describedSection 1861 of such Act (42 U.S.C. 1395x) is amended
			 by adding at the end the following new subsection:
						
							(hhh)Home health
				remote patient management services for chronic health conditions(1)The term remote patient management
				services means the remote monitoring, evaluation, and management of an
				individual with a covered chronic health condition (as defined in paragraph
				(2)) through the utilization of a system of technology that allows a remote
				interface to collect and transmit clinical data between the individual and a
				home health agency, in accordance with a plan of care established by a
				physician, for the purposes of clinical review or response by the home health
				agency. Such term, with respect to an individual, does not include any remote
				monitoring, evaluation, or management of the individual if such remote
				monitoring, evaluation, or management, respectively, is included as a home
				health visit under section 1895(f) for purposes of payment under this
				title.
								(2)For purposes of paragraph (1), the
				term covered chronic health condition means any chronic health
				condition specified by the
				Secretary.
								.
					(b)Payment
					(1)In
			 generalSection 1834 of such
			 Act (42 U.S.C. 1395l) is amended by adding at the end the following new
			 subsection:
						
							(n)Home Health
				Remote Patient Management Services
								(1)In
				generalThe Secretary shall establish a fee schedule for home
				health remote patient management services (as defined in section 1861(hhh)) for
				which payment is made under this part. The fee schedule shall be designed in a
				manner so that, on an annual basis, the aggregate payment amounts under this
				title for such services approximates 50 percent of the savings amount described
				in paragraph (2) for such year.
								(2)Savings
				described
									(A)In
				generalFor purposes of paragraph (1), the savings amount
				described in this paragraph for a year is the amount (if any), as estimated by
				the Secretary before the beginning of the year, by which—
										(i)the product
				described in subparagraph (B) for the year, exceeds
										(ii)the total
				payments under this part and part A for items and services furnished to
				individuals receiving home health remote patient management services at any
				time during the year.
										(B)Product
				describedThe product described in this subparagraph for a year
				is the product of—
										(i)the average per
				capita total payments under this part and part A for items and services
				furnished during the year to individuals not described in subparagraph (A)(ii),
				adjusted to remove case mix differences between such individuals not described
				in such subparagraph and the individuals described in such subparagraph;
				and
										(ii)the number of
				individuals under subparagraph (A)(ii) for the year.
										(3)LimitationIn
				no case may payments under this subsection result in the aggregate expenditures
				under this title (including payments under this subsection) exceeding the
				amount that the Secretary estimates would have been expended if coverage under
				this title for home health patient management services was not provided.
								(4)ClarificationPayments
				under the fee schedule under this subsection, with respect to an individual,
				shall be in addition to any other payments that a home health agency would
				otherwise receive under this title for items and services furnished to such
				individual and shall have no effect on the amount of such other
				payments.
								(5)Payment
				transferThere shall be
				transferred from the Federal Hospital Insurance Trust Fund under section 1817
				to the Federal Supplementary Medical Insurance Trust Fund under section 1841
				each year an amount equivalent to the product of—
									(A)expenditures under
				this subsection for the year, and
									(B)the ratio of the
				portion of the savings described in paragraph (2) for the year that are
				attributable to part A, to the total savings described in such paragraph for
				the
				year.
									.
					(2)Conforming
			 amendmentSection 1833(a)(1)
			 of such Act (42 U.S.C. 1395l(1)) is amended—
						(A)by striking
			 and (W) and inserting (W); and
						(B)by inserting
			 before the semicolon at the end the following: , (X) with respect to
			 home health remote patient management services (as defined in section
			 1861(hhh)), the amounts paid shall be the amount determined under the fee
			 schedule established under section 1834(n).
						(c)Expansion of
			 Home Health Remote Patient Management Services Coverage to Additional Chronic
			 Health ConditionsThe
			 Secretary of Health and Human Services is authorized to carry out pilot
			 projects for purposes of determining the extent to which the coverage under
			 title XVIII of the Social Security Act of home health remote patient management
			 services (as defined in paragraph (1) of section 1861(hhh) of such Act, as
			 added by subsection (a)) should be extended to individuals with chronic health
			 conditions other than those initially specified by the Secretary under
			 paragraph (2) of such section.
				(d)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (c) shall apply to services furnished on or after
			 January 1, 2010.
				106.Sense of
			 Congress on the use of remote patient management services
				(a)FindingsCongress
			 finds as follows:
					(1)Remote patient
			 management services can make chronic disease management more effective and
			 efficient for patients and for the health care system.
					(2)By collecting,
			 analyzing, and transmitting clinical health information to a health care
			 provider, remote patient management services allow patients and providers to
			 manage the medical condition of patients in a consistent and real time
			 fashion.
					(3)Utilization of
			 remote patient management services not only improves the quality of care given
			 to patients, it also reduces the need for frequent office appointments, costly
			 emergency room visits, and unnecessary hospitalizations.
					(4)Management the
			 medical condition or disease of a patient from the patient's home reduces the
			 need for face to face provider interactions. Use of remote patient management
			 services minimizes unnecessary travel and missed work and provides particular
			 value to patients residing in rural or underserved communities who would
			 otherwise face potentially significant access barriers to receiving needed
			 care.
					(5)Among the areas in
			 which remote patient management services are emerging in health care are the
			 treatment of congestive heart failure, diabetes, cardiac arrhythmia, epilepsy,
			 and sleep apnea. Prompt transmission of clinical data on each of these
			 conditions, to the health care provider or the patient as appropriate, is
			 essential to providing timely and appropriate therapeutic interventions which
			 can then reduce expensive hospitalizations.
					(6)Despite these
			 benefits, remote patient management services have failed to diffuse rapidly. A
			 significant barrier to wider adoption is the relative lack of payment
			 mechanisms in fee for service Medicare to reimburse for remote, non face to
			 face patient management.
					(7)Elimination of
			 this barrier to new remote patient management services should be encouraged by
			 requiring reimbursement under the Medicare program for providers’ time spent
			 analyzing and responding to patient data transmitted by remote
			 technologies.
					(8)Reimbursement
			 under the Medicare program for health care providers’ time spent analyzing and
			 responding to data transmitted to providers by remote technologies should be
			 made on a separate basis and should not be combined with payments for others
			 services (also referred to as bundled payments).
					(9)Payment codes used
			 for reporting and billing for payment for providers’ remote patient management
			 services should be revised or adjusted, as appropriate, to encourage the
			 application of such services for other medical conditions.
					(b)Sense of
			 congressIt is the sense of the Congress that—
					(1)remote patient
			 management services are integral to improvement in the delivery, care, and
			 efficiency of health care services furnished in the United States; and
					(2)the Administrator
			 of the Centers for Medicare & Medicaid Services should be encouraged
			 to—
						(A)expand the types
			 of medical conditions for which the use of remote patient management services
			 are reimbursed under the Medicare program;
						(B)provide for
			 separate, non-bundled payment under the Medicare program for remote patient
			 management services; and
						(C)create, revise and
			 adjust, as appropriate, codes for the accurate reporting and billing for
			 payment for remote patient management services.
						107.Telehealth
			 Advisory Committee
				(a)In
			 generalSection 1834(m)(4)(F)(ii) of the Social Security Act (42
			 U.S.C. 1395m(m)(4)(F)(ii)) is amended by adding at the end the following
			 sentences: Such process shall require the Secretary to take into account
			 the recommendations of the Telehealth Advisory Committee (as established under
			 section 107(b) of the Medicare Telehealth Enhancement Act of 2009) when adding
			 or deleting services (and HCPCS codes) and in establishing policies of the
			 Centers for Medicare & Medicaid Services regarding the delivery of
			 telehealth services. If the Secretary does not implement a recommendation of
			 the Telehealth Advisory Committee, the Secretary shall publish in the Federal
			 Register a statement regarding the reason such recommendation was not
			 implemented..
				(b)Telehealth
			 Advisory Committee
					(1)EstablishmentOn
			 and after the date that is 6 months after the date of enactment of this Act,
			 the Secretary of Health and Human Services (in this subsection referred to as
			 the Secretary) shall have in place a Telehealth Advisory
			 Committee (in this subsection referred to as the Advisory
			 Committee) to make recommendations to the Secretary on—
						(A)policies of the Centers for Medicare &
			 Medicaid Services regarding the delivery of telehealth services; and
						(B)the appropriate
			 addition or deletion of services (and HCPCS codes) to those specified in
			 paragraph (4)(F)(i) of section 1834(m) of the Social Security Act (42 U.S.C.
			 1395m(m)) for authorized payment under paragraph (1) of such section.
						(2)Membership;
			 terms
						(A)Membership
							(i)In
			 generalThe Advisory Committee shall be composed of 9 members, to
			 be appointed by the Secretary, of whom—
								(I)five shall be
			 practicing physicians;
								(II)two shall be
			 practicing non-physician health care providers; and
								(III)two shall be administrators of telehealth
			 programs.
								(ii)Requirements
			 for appointing membersIn appointing members of the Advisory
			 Committee, the Secretary shall—
								(I)ensure that each
			 member has prior experience with the practice of telemedicine or
			 telehealth;
								(II)give preference to individuals who are
			 currently providing telemedicine or telehealth services or who are involved in
			 telemedicine or telehealth programs;
								(III)ensure that the
			 membership of the Advisory Committee represents a balance of specialties and
			 geographic regions; and
								(IV)take into account
			 the recommendations of stakeholders.
								(B)TermsThe
			 members of the Advisory Committee shall serve for such term as the Secretary
			 may specify.
						(C)Conflicts of
			 interestAn advisory
			 committee member may not participate with respect to a particular matter
			 considered in an advisory committee meeting if such member (or an immediate
			 family member of such member) has a financial interest that could be affected
			 by the advice given to the Secretary with respect to such matter.
						(3)MeetingsThe
			 Advisory Committee shall meet twice per year and at such other times as the
			 Advisory Committee may provide.
					(4)Permanent
			 committeeSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Advisory Committee.
					(5)Waiver of
			 administrative limitationThe Secretary shall establish the
			 Advisory Committee notwithstanding any limitation that may apply to the number
			 of advisory committees that may be established (within the Department of Health
			 and Human Services or otherwise).
					IIHRSA
			 Grant Program
			201.Grant program
			 for the development of telehealth networks
				(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the
			 Director of the Office for the Advancement of Telehealth (of the Health
			 Resources and Services Administration), shall make grants to eligible entities
			 (as described in subsection (b)(2)) for the purpose of expanding access to
			 health care services for individuals in rural areas, frontier areas, and urban
			 medically underserved areas through the use of telehealth.
				(b)Eligible
			 entities
					(1)ApplicationTo
			 be eligible to receive a grant under this section, an eligible entity described
			 in paragraph (2) shall, in consultation with the State office of rural health
			 or other appropriate State entity, prepare and submit to the Secretary an
			 application, at such time, in such manner, and containing such information as
			 the Secretary may require, including the following:
						(A)A description of
			 the anticipated need for the grant.
						(B)A description of
			 the activities which the entity intends to carry out using amounts provided
			 under the grant.
						(C)A plan for
			 continuing the project after Federal support under this section is
			 ended.
						(D)A description of
			 the manner in which the activities funded under the grant will meet health care
			 needs of underserved rural populations within the State.
						(E)A description of
			 how the local community or region to be served by the network or proposed
			 network will be involved in the development and ongoing operations of the
			 network.
						(F)The source and
			 amount of non-Federal funds the entity would pledge for the project.
						(G)A showing of the
			 long-term viability of the project and evidence of health care provider
			 commitment to the network.
						The
			 application should demonstrate the manner in which the project will promote the
			 integration of telehealth in the community so as to avoid redundancy of
			 technology and achieve economies of scale.(2)Eligible
			 entities
						(A)In
			 generalAn eligible entity described in this paragraph is a
			 hospital or other health care provider in a health care network of
			 community-based health care providers that includes at least—
							(i)two
			 of the organizations described in subparagraph (B); and
							(ii)one
			 of the institutions and entities described in subparagraph (C),
							if the
			 institution or entity is able to demonstrate use of the network for purposes of
			 education or economic development (as required by the Secretary).(B)Organizations
			 describedThe organizations described in this subparagraph are
			 the following:
							(i)Community or
			 migrant health centers.
							(ii)Local health
			 departments.
							(iii)Nonprofit
			 hospitals.
							(iv)Private practice
			 health professionals, including community and rural health clinics.
							(v)Other publicly
			 funded health or social services agencies.
							(vi)Skilled nursing
			 facilities.
							(vii)County mental
			 health and other publicly funded mental health facilities.
							(viii)Providers of
			 home health services.
							(ix)Renal dialysis
			 facilities.
							(C)Institutions and
			 entities describedThe institutions and entities described in
			 this subparagraph are the following:
							(i)A
			 public school.
							(ii)A
			 public library.
							(iii)A
			 university or college.
							(iv)A
			 local government entity.
							(v)A
			 local health entity.
							(vi)A
			 health-related nonprofit foundation.
							(vii)An
			 academic health center.
							An eligible
			 entity may include for-profit entities so long as the recipient of the grant is
			 a not-for-profit entity.(c)PreferenceThe
			 Secretary shall establish procedures to prioritize financial assistance under
			 this section based upon the following considerations:
					(1)The applicant is a
			 health care provider in a health care network or a health care provider that
			 proposes to form such a network that furnishes or proposes to furnish services
			 in a medically underserved area, health professional shortage area, or mental
			 health professional shortage area.
					(2)The applicant is
			 able to demonstrate broad geographic coverage in the rural or medically
			 underserved areas of the State, or States in which the applicant is
			 located.
					(3)The applicant
			 proposes to use Federal funds to develop plans for, or to establish, telehealth
			 systems that will link rural hospitals and rural health care providers to other
			 hospitals, health care providers, and patients.
					(4)The applicant will
			 use the amounts provided for a range of health care applications and to promote
			 greater efficiency in the use of health care resources.
					(5)The applicant is
			 able to demonstrate the long-term viability of projects through cost
			 participation (cash or in-kind).
					(6)The applicant is
			 able to demonstrate financial, institutional, and community support for the
			 long-term viability of the network.
					(7)The applicant is
			 able to provide a detailed plan for coordinating system use by eligible
			 entities so that health care services are given a priority over non-clinical
			 uses.
					(d)Maximum amount
			 of assistance to individual recipientsThe Secretary shall
			 establish, by regulation, the terms and conditions of the grant and the maximum
			 amount of a grant award to be made available to an individual recipient for
			 each fiscal year under this section. The Secretary shall cause to have
			 published in the Federal Register or the HRSA Preview notice of
			 the terms and conditions of a grant under this section and the maximum amount
			 of such a grant for a fiscal year.
				(e)Use of
			 amountsThe recipient of a grant under this section may use sums
			 received under such grant for the acquisition of telehealth equipment and
			 modifications or improvements of telecommunications facilities including the
			 following:
					(1)The development
			 and acquisition through lease or purchase of computer hardware and software,
			 audio and video equipment, computer network equipment, interactive equipment,
			 data terminal equipment, and other facilities and equipment that would further
			 the purposes of this section.
					(2)The provision of
			 technical assistance and instruction for the development and use of such
			 programming equipment or facilities.
					(3)The development
			 and acquisition of instructional programming.
					(4)Demonstration
			 projects for teaching or training medical students, residents, and other health
			 profession students in rural or medically underserved training sites about the
			 application of telehealth.
					(5)The provision of
			 telenursing services designed to enhance care coordination and promote patient
			 self-management skills.
					(6)The provision of
			 services designed to promote patient understanding and adherence to national
			 guidelines for common chronic diseases, such as congestive heart failure or
			 diabetes.
					(7)Transmission costs,
			 maintenance of equipment, and compensation of specialists and referring health
			 care providers, when no other form of reimbursement is available.
					(8)Development of
			 projects to use telehealth to facilitate collaboration between health care
			 providers.
					(9)Electronic
			 archival of patient records.
					(10)Collection and
			 analysis of usage statistics and data that can be used to document the
			 cost-effectiveness of the telehealth services.
					(11)Such other uses
			 that are consistent with achieving the purposes of this section as approved by
			 the Secretary.
					(f)Prohibited
			 usesSums received under a grant under this section may not be
			 used for any of the following:
					(1)To acquire real
			 property.
					(2)Expenditures to
			 purchase or lease equipment to the extent the expenditures would exceed more
			 than 40 percent of the total grant funds.
					(3)To purchase or
			 install transmission equipment off the premises of the telehealth site and any
			 transmission costs not directly related to the grant.
					(4)For construction,
			 except that such funds may be expended for minor renovations relating to the
			 installation of equipment.
					(5)Expenditures for
			 indirect costs (as determined by the Secretary) to the extent the expenditures
			 would exceed more than 15 percent of the total grant.
					(g)Administration
					(1)NonduplicationThe
			 Secretary shall ensure that facilities constructed using grants provided under
			 this section do not duplicate adequately established telehealth
			 networks.
					(2)Coordination
			 with other agenciesThe Secretary shall coordinate, to the extent
			 practicable, with other Federal and State agencies and not-for-profit
			 organizations, operating similar grant programs to pool resources for funding
			 meritorious proposals.
					(3)Informational
			 effortsThe Secretary shall establish and implement procedures to
			 carry out outreach activities to advise potential end users located in rural
			 and medically underserved areas of each State about the program authorized by
			 this section.
					(h)Prompt
			 implementationThe Secretary shall take such actions as are
			 necessary to carry out the grant program as expeditiously as possible.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $10,000,000 for fiscal year 2010, and such sums as may be
			 necessary for each of the fiscal years 2011 through 2014.
				202.Reauthorization
			 of telehealth network and telehealth resource centers grant
			 programsSubsection (s) of
			 section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and before such sums; and
					(B)by inserting
			 $10,000,000 for fiscal year 2010, and such sums as may be necessary for
			 each of fiscal years 2011 through 2014 before the semicolon; and
					(2)in paragraph
			 (2)—
					(A)by striking
			 and before such sums; and
					(B)by inserting
			 $10,000,000 for fiscal year 2010, and such sums as may be necessary for
			 each of fiscal years 2011 through 2014 before the semicolon.
					
